UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 11-1386


WILLIAM SCOTT DAVIS, JR.,

              Plaintiff – Appellant,

         v.

SCOTT L. WILKINSON,

              Defendant – Appellee.




                              No. 11-1389


WILLIAM SCOTT DAVIS, JR.,

                        Plaintiff – Appellant,

                      v.

RICHARD DURHAM, Attorney,

                        Defendant – Appellee.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Terrence W. Boyle,
District Judge; Malcolm J. Howard, Senior District Judge.
(5:11-cv-00031-BO; 5:11-cv-00036-H)


                              No. 11-1406


WILLIAM SCOTT DAVIS, JR.,
                     Plaintiff – Appellant,

                    v.

BARBARA PEMBROKE, individually and her official capacities as
foster mother representing Wake County North Carolina,

                     Defendant – Appellee.



                            No. 11-1407


WILLIAM SCOTT DAVIS, JR., Personally, next best friend of
J.F.D., a Minor Child,

                     Plaintiff – Appellant,

                     v.

DANILLE DOYLE; MICHELE SAVAGE, Wake County, North Carolina,
Cary Police Detective; NANCEY BERSON, Orange County, North
Carolina; MARK D. EVERSON; UNC, Program on Childhood Trauma
and Maltreatment; WAKE COUNTY, North Carolina School
District; ELANE HOFFELT; MELANIE A. SHEKITA, Wake County
Assistant District Attorney,

                     Defendants – Appellees.



                            No. 11-1409


WILLIAM SCOTT DAVIS, JR.,

                     Plaintiff – Appellant,

                     v.

STATE OF NORTH CAROLINA, Governor Bev Perdue, Office of the
Governor; WAKE COUNTY GUARDIAN AD LITEM PROGRAM; WAKE
COUNTY DEPARTMENT OF HUMAN SERVICES; WAKE COUNTY ATTORNEY'S
OFFICE; UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL, School

                                 2
of Medicine, Program on Childhood Trauma and Maltreatment,
Nancy Berson; TOWN OF CARY NORTH CAROLINA; TOWN OF CARY
NORTH   CAROLINA   POLICE   DEPARTMENT;  MICHELLE   SAVAGE,
individually and in official capacity as a detective of the
Cary North Carolina Police Department,

                      Defendants – Appellees.



                            No. 11-1411


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
minor child,

                      Plaintiff – Appellant,

                    v.

MICHELE JAWORSKI,

                      Defendant – Appellee.



                            No. 11-1416


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
Minor Child,

                      Plaintiff – Appellant,

                     v.

DANILLE DOYLE, individually, and in his official capacities
as Wake County Social Worker representing Wake County,
North Carolina Human Services,

                      Defendant – Appellee.



                            No. 11-1418


                                 3
WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
minor child,

                    Plaintiff – Appellant,

                    v.

DANIELLE DOYLE, Child Protective Services, Social Worker of
Wake County Human Services, of Cary North Carolina in her
individual and official capacities; RAMON RAJANO, Director,
Wake County Human Services of Raleigh, North Carolina in
his individual and official capacities; DAVID COOKE,
Manager, Wake County Government of Raleigh, North Carolina
in his individual and official capacities; BEVERLY PERDUE,
Governor, State of North Carolina in her official and
individual capacities in County of Wake, City of Raleigh,
North Carolina; ERIC CRAIG CHASSE, Judge, State of North
Carolina in his official and individual capacities in the
County of Wake, City of Raleigh, North Carolina; MONICA M.
BOUSMAN, Judge, State of North Carolina in her official and
individual capacities in the County of Wake, City of
Raleigh, State of North Carolina; LORI CHRISTIANSON, Judge,
State of North Carolina in her official and individual
capacities in the County of Wake, City of Raleigh, State of
North Carolina; VINSTON ROZIER, Judge, State of North
Carolina in his official and individual capacities in the
County of Wake, City of Raleigh, State of North Carolina;
JAMES FULLWOOD, Judge, State of North Carolina in his
official and individual capacities in the County of Wake,
City of Raleigh, State of North Carolina; ROBERT RADAR,
Judge, State of North Carolina in his official and
individual capacities in the County of Wake, City of
Raleigh, State of North Carolina; PAUL RIDGEWAY, Judge,
State of North Carolina in his official and individual
capacities in the County of Wake, City of Raleigh, State of
North Carolina; DONALD STEPHENS, Judge, State of North
Carolina in his official and individual capacities in the
County of Wake, City of Raleigh, State of North Carolina;
JOHN SMITH, Judge, State of North Carolina in his official
and individual capacites in the County of Wake, City of
Raleigh, State of North Carolina; ALBERT J. SINGER,
Attorney, Wake County Human Services of Raleigh, North
Carolina in his individual and official capacities as a
Wake County Movement Employee in the State of North
Carolina; BOARD OF DIRECTORS, Wake County Government in
their seven individual and official capacities; MELANIE A.

                               4
SHEKITA, Prosecutor ADA, Wake County in her individual and
official capacities on behalf of the State of North
Carolina; MICHELLE SAVAGE, Detective, Wake County Law
Enforcement   Officer   in  her   individual  and  official
capacities as a Cary, North Carolina Police Officer for the
Cary, North Carolina Police Department; SCOTT CUNNINGHAM,
Chief of Police, Cary North Carolina Police Department of
Wake County North Carolina; PAT BAZEMORE, Chief of Police,
Cary North Carolina Police Department of Wake County, North
Carolina; IRVIN LEGGETT, individually and in his official
capacities as a Cary, North Carolina Police Law Enforcement
Officer   of    Cary  North    Carolina;   GREGORY  SAVAGE,
individually and in his official capacities as a Cary North
Carolina Police Law Enforcement Officer of Cary, North
Carolina; RON MARGIOTTA, Wake County Board of Education,
Chairman of the Board, individually and in his official
capacity; DEL BURNS, Superintendent, Wake County Public
School System, individual and official capacities; DONNA
HARGENS, Dr., acting Superintendent Wake County Public
School System, individually and in her official capacities;
SHERRY SCHLIESSER, Principal, Wake County Public School
System of Kingwood Elementary School, Cary North Carolina,
Wake County, North Carolina; ELANE HOFFELT, Lead Secretary,
Wake County Public School System of Kingwood Elementary
School, Cary, North Carolina, Wake County, North Carolina;
KRISTIE LEWIS, Counselor, Wake County Public School System
of Kingwood Elementary School, Cary, North Carolina of Wake
County, North Carolina,

                    Defendants – Appellees.



                          No. 11-1419


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
Minor Child,

                    Plaintiff – Appellant,

                    v.

RICHARD CROUTHERMEL, individually, and in His official
capacities as Wake County Attorney Advocate representing
Wake County North Carolina Guardian Ad Litem Program,


                               5
                     Defendant – Appellee.



                            No. 11-1420


WILLIAM SCOTT DAVIS, JR.,

                     Plaintiff – Appellant,

                     v.

STATE   OF  NORTH   CAROLINA,  Governor   Beverely  Perdue,
individually and in her official capacity as governor, and
predecessor Mike Easley, individually and official capacity
as governor; THE STATE OF NORTH CAROLINA DEPARTMENT OF
HEALTH AND HUMAN SERVICES; WAKE COUNTY GOVERNMENT, David
Cook individually, and in his official capacity as county
manager of Wake County, North Carolina; WAKE COUNTY
DEPARTMENT OF HUMAN SERVICES, a North Carolina Agency;
Ramon Rajano, Warren Ludwig, John Tanner, Vanessa Clifton,
Gaye Styron, Lillian Overton; WAKE COUNTY ATTORNEY'S
OFFICE, a Wake County Government agency, attorney Scott
Warren, Albert J. Singer, Melinda W. Cope, Elizabeth Clary;
COUNTY HUMAN SERVICES BOARD, Chairman Mr. William L. (Bill)
Stanford individually and in his official capacity as
chairman of the county human services board, of Wake County
Department of Health and Human Services; DANIELLE DOYLE,
Audrey Richardson, Lisa Sellers, Jan Magri, Peggy Wallace,
Tammy Patterson, Allison Thompson, Sonji Carlton; SANDRICKA
WILLIAMS, Barbara Pembroke, individually and in their
official capacities as foster care mothers on behalf of
Wake County, Department of Health and Human Services; MIKE
COOK, Marie Blake, Tracey Wall, Nancy Dixon, individually
and in official capacities as directing supervisor, case
managers, and supervisors of Wake County Government child
support enforcement on behalf of human services of Wake
County, North Carolina,

                     Defendants – Appellees.



                            No. 11-1422



                                 6
WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a minor
child,

                      Plaintiff – Appellant,

                    v.

ALBERT J. SINGER,

                      Defendant – Appellee.



                            No. 11-1435


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a Minor
Child,

                      Plaintiff – Appellant,

                     v.

ERIC CRAIG CHASSE, individually, and in his official capacities
as North Carolina State Judge representing the State of North
Carolina,

                      Defendant – Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.      Rebecca Beach Smith,
District Judge.   (4:11-cv-00016-RBS-DEM; 4:11-cv-00018-RBS-DEM;
4:11-cv-00015-RBS-DEM; 4:11-cv-00019-RBS-DEM; 4:11-cv-00013-RBS-
DEM;   4:11-cv-00014-RBS-DEM;   4:11-cv-00017-RBS-DEM;   4:11-cv-
00011-RBS-DEM; 4:11-cv-00012-RBS-DEM; 4:11-cv-00020-RBS-DEM)


                            No. 11-1463


WILLIAM SCOTT DAVIS, JR.,

                      Plaintiff – Appellant,


                                 7
                    v.

JAMES A. HUNT,

                     Defendant – Appellee.


Appeal from the United States District Court      for the
Eastern District of North Carolina, at Raleigh.   James C.
Dever III, District Judge. (5:11-cv-00035-D)


                          No. 11-1559


WILLIAM SCOTT DAVIS, JR.,

                     Plaintiff – Appellant,

                    v.

TOWN OF CARY NORTH CAROLINA; TOWN OF CARY NORTH CAROLINA
POLICE DEPARTMENT; MICHELLE SAVAGE, individually and in
official capacity as a detective of the Cary North Carolina
Police Department; GREGORY SAVAGE, individually and in
official capacity as a police officer of the Cary North
Carolina Police Department; SCOTT CUNNINGHAM, individually
and in his official capacity as Chief of Police of the Cary
North    Carolina   Police    Department;   PAT   BAZEMORE,
individually and in his official capacity as Chief of
Police of the Cary North Carolina Police Department,
successor to Chief Scott Cunningham,

                     Defendants – Appellees.



                            No. 11-1560


WILLIAM SCOTT DAVIS, JR., Next best Friend to Natural Minor
Child J.F.D,

                     Plaintiff – Appellant,

                     v.

                                 8
WAKE COUNTY DEPARTMENT OF HUMAN SERVICES, Ramon Rajano,
Warren Ludwig, John Tanner, Wake County Attorney's Office
County Attorney, Wake County Attorney's Office Attorney,
Albert J. Singer,

                      Defendant – Appellee.



                               No. 11-1566


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
Minor Child,

                      Plaintiff – Appellant,

                      v.

SUSAN VICK, Attorney Advocate for the Wake County Guardian
Ad   Litem  program   individually   and  in   her    official
capacities;   CHARLOTTE    MITCHELL,   Guardian    Ad    Litem
individually and in her official capacities,

                      Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.      Rebecca Beach Smith,
District Judge.    (4:11-cv-00006-RBS-DEM; 4:11-cv-00008-RBS-DEM;
4:11-cv-00009-RBS-DEM)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.



                                    9
Unpublished opinions are not binding precedent in this circuit.




                               10
PER CURIAM:

               William Scott Davis, Jr., appeals the district courts’

orders denying relief on his 42 U.S.C. § 1983 (2006) complaints.

We    have     reviewed       the   record       and        find    no     reversible          error.

Accordingly, we affirm for the reasons stated by the district

courts.          Davis        v.    Durham,          No.      5:11-cv-0036-H             (E.D.N.C.

Mar. 11, 2011);          Davis      v.     Pembroke,          No.    4:11-cv-00016-RBS-DEM

(E.D. Va. filed E.D. Va. Jan. 26, 2011 & entered Jan. 27, 2011);

Davis v. Doyle, No. 4:11-cv-00018-RBS-DEM (E.D. Va. filed Jan.

26, 2011 & entered Jan. 27, 2011); Davis v. North Carolina, No.

4:11-cv-00015-cv-RBS-DEM (E.D. Va. filed Jan. 26, 2011 & entered

Jan.    27,    2011);       Davis    v.    Jaworski,          No.    4:11-cv-00019-RBS-DEM

(E.D.    Va.     filed      Jan.     26,       2011     &    entered        Jan.    27,        2011);

Davis v.       Doyle,       No.     4:11-cv-00013-RBS-DEM                  (E.D.        Va.     filed

Jan. 26, 2011);          Davis       v.        Doyle,        No.     4:11-cv-00014-RBS-DEM

(E.D. Va.      Jan.     26,    2011);      Davis v.          Crouthermel,          No.    4:11-cv-

00017-RBS-DEM (E.D. Va. Jan. 26, 2011); Davis v. North Carolina,

No.     4:11-cv-00011-RBS-DEM               (E.D.           Va.     filed       Jan. 26,         2011

& entered Jan. 27, 2011); Davis v. Singer, No. 4:11-cv-00012-

RBS-DEM (E.D. Va. filed Jan. 26, 2011 & entered Jan. 27, 2011);

Davis     v.    Chasse,       No.    4:11-cv-0020-RBS-DEM                   (E.D.       Va.     filed

Jan. 26,       2011     &     entered       Jan.       27,        2011);        Davis     v.     Town

of Cary North         Carolina,          No.    4:11-cv-00006-RBS-DEM                   (E.D.     Va.

Jan. 24, 2011);         Davis       v.    Wake       Cnty.        Dep’t    of    Human        Servs.,

                                                11
No. 4:11-cv-00008-RBS-DEM           (E.D.    Va.    Jan.      24,    2011);     Davis       v.

Vick, No. 4:11-cv-00009-RBS-DEM (E.D. Va. Jan. 26, 2011).

            In    appeals    11-1386      and    11-1463,        the    district      court

referred the case to a magistrate judge pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2011).                      The magistrate judge

recommended that relief be denied and advised Davis that failure

to file timely objections to this recommendation could waive

appellate    review    of    a    district       court     order       based    upon       the

recommendation.

            The     timely       filing     of     specific         objections        to     a

magistrate       judge’s    recommendation         is    necessary        to    preserve

appellate review of the substance of that recommendation when

the   parties       have     been     warned        of     the       consequences           of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Davis

has waived appellate review by failing to timely file objections

after receiving proper notice.

            Based on the foregoing, we affirm the judgment of the

district    courts    in     these    appeals.           We    dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                 AFFIRMED

                                          12